Citation Nr: 9935749	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-06 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for status post fracture of 
the left index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran fractured his left index finger during active 
duty.


CONCLUSION OF LAW

A fracture of the left index finger was incurred during 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 U.S.C.A. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he never fractured 
his left index finger prior to active duty.  Rather, he 
suffered such injury during basic training.  He said that the 
finger was not put in a cast.  As the veteran continues to 
suffer from residuals of a fractured left index finger, a 
favorable determination is requested.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.304.

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for status post fracture of the 
left index finger is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1995).  See, Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of the record are viewed in 
the light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

A January 1997 VA memorandum in the veteran's claims file 
provides that his service medical records were not available.  
In September 1997, the RO obtained some service medical 
records.  According to these records, when completing a 
November 1962 enlistment report of medical history, the 
veteran did not indicate a bone, joint or other deformity and 
did not otherwise report a broken left index finger.  The 
veteran's November 1962 report of enlistment medical 
examination provides that his upper extremities were normal 
on clinical evaluation and does not otherwise indicate a 
broken left index finger.  

When completing an April 1965 reenlistment report of medical 
history, the veteran denied a bone, joint or other deformity, 
and did not otherwise report a broken left index finger.  The 
veteran's April 1965 report of reenlistment medical 
examination provides that his upper extremities were normal 
on clinical evaluation and does not otherwise indicate a 
broken left index finger.

When completing an April 1968 separation report of medical 
history, the veteran indicated a history of broken bones.  
The Physician's Summary and Elaboration of All Pertinent Data 
section notes an EPTS [existed prior to service] fracture 
left index finger.  No further details were provided.  The 
veteran's April 1968 report of separation medical examination 
provides that clinical evaluation found a deformed left index 
finger.  No other details were provided. 

The veteran was provided a VA examination in June 1997.  The 
report reflects that no claims file was available for review.  
The veteran provided a history of having broken his left 
index finger in 1962 during P.T. training while doing pull-
ups.  He said that his hand was splinted and was not placed 
in a cast and that no surgery was ever performed.  Results of 
physical examination were provided.  A radiographic 
examination resulted in an impression of old healed fracture.  
The final diagnosis was angulation flexion deformity and 
lateral deviation of the left index finger which interfered 
with his grasp and his fine motor coordination, and 
degenerative joint disease of the left index finger as 
evidenced by radiographic examination.

In various pieces of correspondence received from the 
veteran, he has asserted that he never broke his left index 
finger prior to active service.  He states that he broke his 
finger during basic training at Ft. Leonard Wood in November 
1962 to January 1963.  He said that when he went to sick call 
for his fracture, the doctors did not set his finger.  

Based on a careful review of the evidence of record, the 
Board finds that the evidence regarding this claim is at 
least in equipoise.  With resolution of doubt in the 
veteran's favor, the evidence warrants service connection for 
status post fracture of the left index finger.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (1999).

The record is clear that at the time the veteran was 
separated from service, he had broken his left index finger.  
There is no clear and unmistakable evidence demonstrating 
that the veteran had broken his left index finger prior to 
acceptance and enrollment, thereby rebutting the presumption 
of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  The 
veteran's service medical records fail to reflect any broken 
finger at entrance to active duty.  The finding that the 
veteran's left index finger fracture existed prior to 
service, as presented on his separation report of medical 
history, is not accompanied by any medical explanation or 
history.  Nor is it substantiated by the report of a Medical 
Board or any actual inservice treatment records.  

In light of the above, and giving the veteran the benefit of 
the doubt, service connection for status post fracture of the 
left index finger is granted.  


ORDER

Service connection for status post fracture of the left index 
finger is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

